Tolman, J.
Respondent, as plaintiff, brought this action to recover the sum of $1,000, paid by her to the defendant as earnest money on the anticipated purchase of certain real property, alleging that no agreement or contract was ever entered into between the parties, and no purchase or sale was ever consummated. Prom a judgment for the amount claimed, less a deduction of $150 for use and occupancy, the defendant has appealed.
It appears that respondent’s attention was drawn to the property at a time when appellant was erecting a dwelling thereon, which was nearing completion. She first tried to rent it, but being informed that the place was not for rent, she claims that she considered purchasing only upon the basis of the house being fully completed, and that the reduction in price from $4,200, first asked, to $4,000 was made because she was dealing direct with the owner, thus saving him an agent’s commission; that she moved into, occupied the house, and paid the $1,000 upon the supposition and understanding in her own mind that a written contract would be prepared and executed providing, among other things, for the full completion of the house, except as to certain plumbing, for which she agreed to pay.
Upon the other hand, appellant pleaded and offered evidence tending to prove that the reduction in. price was because of the unfinished condition of the house, which was to be accepted by respondent in its then condition; that the parties had fully agreed upon all of the essential elements of the contract, and that a written contract was prepared, executed by appellant and tendered to respondent for acceptance and execution immediately following the payment made by her.
Arguments of counsel on both sides has taken a wide range, and many points are raised and discussed, which, as we view the case, are beside the real question involved, and therefore need not be discussed.
It appears to us, after a study of the record, that the sole and controlling question is whether the minds of the parties met on the *696subject of the completion or non-completion of the house, and the evidence convinces us, as it did the trial court, that there was no meeting of minds upon that subject. Hence there was no contract, and we cannot disturb the judgment as entered.
The judgment appealed from is affirmed.
Main, C. J., Holcomb, Parker, and Mackintosh, JJ., concur.